Strahan, C. J.
No question of law is involved' in this case. The entire controversy is one of fact. The appellants seek to defeat the probate of this will on the ground of undue influence; that the testator was not of sound mind when the will was executed; that it was not executed by the testator, nor with such formalities the law requires. It appears that the testator had been partially paralyzed a short time before the will was executed; but the evidence makes it clear to us that at the time the will was made his mind was unimpaired. It is true, the testator was unable to talk or to give specific directions in words as to the disposition he wished to make of his property; but the scrivener seems to have proceeded with great care and prudence, and to have elicited from him all the information necessary to enable him to write the will. This was done by asking him questions. The scrivener would commence by asking the testator questions, always framing them so they could be answered by yes or no. In this way he learned how much the testator wished to give to each child, and the provision he wished to make for his wife. This process of discovering the wishes of the testator as to the disposition of his property was slow, but the result was just as certain and satisfactory as if he could have given full *554and connected directions. Besides, after the will had been written, it was slowly and carefully read to the testator, item by item, and he was asked as to each one if it suited him, and to each question he made an affirmative answer by nodding his head. He manifested his wishes as to the details of the execution of the will in the same way, and we have no doubt of their sufficiency. As to the testator’s mental soundness when the will was executed, there can be no doubt. Though stricken with paralysis and remaining speechless, all the evidence concurs in the fact that his mind remained unimpaired up to the time of his death, and he did not lose either an interest or knowledge of the details of his business while he lived.
We think the court below could not have done otherwise than sustain the will, and we affirm the decree.